Citation Nr: 1526852	
Decision Date: 06/24/15    Archive Date: 06/30/15  

DOCKET NO.  13-24 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Whether the RO committed a clear and unmistakable error (CUE) by failing to grant service connection for clinically significant macular edema (CSME) and cataracts as secondary to service-connected diabetes mellitus.

2. Entitlement to an effective date earlier than August 27, 2012 for service-connected residuals of prostate cancer.

3. Entitlement to a compensable initial disability rating for service-connected hoarseness associated with stroke.

4. Entitlement to an initial disability rating in excess of 10 percent for service-connected stroke residuals (right lower extremity).

5. Entitlement to an initial disability rating in excess of 20 percent for service-connected stroke residuals (right upper extremity).

6. Entitlement to an initial disability rating for service-connected stroke residuals in excess of 10 percent for the period April 22, 2004 to January 27, 2012.

7. Entitlement to an initial disability rating in excess of 40 percent for service-connected diabetes mellitus (diabetes), with erectile dysfunction (ED) and retinopathy.

8. Entitlement to an effective date earlier than August 8, 2012 and disability ratings in excess of 60 percent (effective August 8, 2012) and in excess of 100 percent (effective February 25, 2013) for service-connected coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

G. R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

The Veteran's claims are before the Board of Veterans' Appeals (Board or BVA) on appeal from rating decisions issued by the (VA) Regional Office (RO) in May 2012 and January 2013.


FINDINGS OF FACT

1. The RO's implicit denial of service connection for CSME and cataracts in its July 2004 rating decision was reasonably supported by the law and the evidence of record and does not include any clear and unmistakable (obvious) errors.

2. The Veteran submitted a claim of entitlement to service connection for residuals of prostate cancer on August 27, 2012 and the RO granted service connection effective the date of claim.

3. The Veteran's service-connected hoarseness is characterized by abnormal speech.

4. The Veteran's service-connected stroke residuals were minimal between April 22, 2004 and January 27, 2012.

5. The Veteran's service-connected stroke residuals (right lower extremity) are characterized by mild muscle weakness and a slight limitation in range of motion.

6. The Veteran's service-connected stroke residuals (right upper extremity) are characterized by mild muscle weakness and a slight limitation in range of motion.

7. The Veteran's service-connected diabetes is characterized by restricted diet and daily insulin injections and no regulation of physical activities or hospitalizations.

8. The Veteran's service-connected diabetic retinopathy is asymptomatic post eye laser surgery.

9. The Veteran's service-connected ED is characterized by an inability to achieve an erection (with medication) sufficient for penetration and ejaculation.

10. The Veteran submitted a claim of entitlement to service connection for CAD on August 27, 2012 and the RO granted service connection effective August 8, 2012.

11. Effective August 8, 2012, the Veteran's service-connected CAD was characterized by an episode of acute congestive heart failure and a left ventricular dysfunction with an ejection fraction of 35 percent; effective February 25, 2013 his service-connected CAD was characterized by a METs level between 3 and 5 and an ejection fraction of between 45 and 50 percent.


CONCLUSIONS OF LAW

1. The RO's July 2004 rating decision, which implicitly denied service connection for CSME and cataracts, does not contain CUE.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2014).

2. The criteria for an effective date earlier than August 27, 2012 for service-connected residuals of prostate cancer have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(r) (2014).

3. The criteria for a compensable initial disability rating for service-connected hoarseness associated with stroke have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code (DC) 6516 (2014).

4. The criteria for an initial disability rating in excess of 10 percent for service-connected stroke residuals for the period April 22, 2004 to March 23, 2012 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, DC 8009 (2014).

5. The criteria for an initial disability rating in excess of 10 percent for service-connected stroke residuals (right lower extremity) have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, DC 8521 (2014).  

6. The criteria for an initial disability rating in excess of 20 percent for service-connected stroke residuals (right upper extremity) have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, DC 8514 (2014).

7. The criteria for an initial disability rating in excess of 40 percent for service-connected diabetes, with ED and retinopathy, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.119, DC 7913 (2014).

8. The criteria for an effective date earlier than August 8, 2012 and a disability rating in excess of 60 percent (effective August 8, 2012) and in excess of 100 percent (effective February 25, 2013) for service-connected CAD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, DC 7005 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

A February 2012 letter informed the Veteran of the elements of service connection (direct and secondary).  An August 2012 letter notified the Veteran of how VA determines earlier effective date and increased disability rating claims.  Both letters informed the Veteran of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), overruled in part sub. nom. Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).  The duty to notify has been satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, VA medical records (VAMRs), and private medical records (PMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The VA examination and/or opinion must be adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012).  

The November 2012, February 2013, and April 2014 VA examiners reviewed the pertinent medical evidence, examined the Veteran, and recorded all relevant clinical findings.  The examination reports are adequate to determine the present level of the Veteran's service-connected disabilities.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.


Clear and Unmistakable Error

To establish CUE, the Movant/Veteran must show that VA committed an obvious error when adjudicating the claim and that the error was outcome determinative.  CUE constitutes "an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  The evidence must show that an "outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  CUE is the kind of error that "when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on reconsideration, 6 Vet. App. 162, 163 (1994).

When CUE is established with regard to a previous determination that was final and binding, the prior determination is either reversed or amended.  38 U.S.C.A. § 5109A(a); 38 C.F.R. § 3.105(a).  For the purpose of authorizing benefits, a rating or other decision that constitutes a reversal or revision of a prior decision on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A(b); 38 C.F.R. § 3.105(a).

A CUE determination must be made based on the record and the law that existed at the time the decision was made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Therefore, evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

Asserting CUE on the basis that the previous adjudication had improperly weighed and evaluated the evidence of record can never satisfy the stringent definition of CUE.  Fugo, 6 Vet. App. at 44; see also Russell, 3 Vet. App. at 313-14.  General and unspecified allegations of error based on the failure to follow regulations, satisfy due process requirements, accord benefit of the doubt, and satisfy the duty to assist as well as any other general, non-specific claim of "error," are too broad to establish CUE.  See Fugo, 6 Vet. App. at 44. 

In summary, CUE is established by satisfying a two-part test: 1) the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; and 2) the error is "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  Russell, 3 Vet. App. at 312-13; see also Wilson v. West, 11 Vet. App. 383, 386 (1998).

In July 2004, the RO granted service connection for diabetic retinopathy.  The July 2004 grant stemmed from a September 2003 claim of entitlement to service connection for diabetes, which the RO expanded to include diabetes and "any conditions secondary to diabetes."  October 2003 VA Examination Request.  In June 2004, a VA ophthalmologist diagnosed the Veteran as having: CSME, diabetic retinopathy, mixed cataracts in both eyes, and presbyopia in both eyes.  The RO's July 2004 decision only addressed the issue of diabetic retinopathy.

The RO's failure to address the issue of service connection for CSME and cataracts as secondary to diabetes constitutes an implicit denial of the issue.  Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006) ((finding that where a veteran files more than one claim with the RO at the same time and the RO decides one claim (favorably or unfavorably) and does not address the other claim(s), the other claim(s) is deemed denied, and the appeal period begins to run)); see also Adams v. Shinseki, 568 F.3d 956, 964 (Fed. Cir. 2009) (holding that the "the implicit denial rule" established in Deshotel applies where an RO's decision provides a veteran with reasonable notice that his claim for benefits was denied).

A veteran can remedy an implicit denial by filing a timely notice of disagreement as to the RO's failure to address the implicitly denied claim.  The Veteran was notified of the grant of service connection for diabetic retinopathy and did not appeal the implicit denial of his service connection claim for CSME and cataracts, as secondary to diabetes.  The July 2004 rating decision became final.  38 C.F.R. § 20.1100 (2014); see also January 2012 Notice of Disagreement (NOD).

The Veteran/Movant argues that the RO's "failure to grant service connection for clinically significant macular edema (CSME) and cataracts (claimed as eye condition) as secondary to or aggravated by diabetes was clearly and unmistakably erroneous."  November 2014 Supplemental Remarks.  Specifically, the Veteran argues that the "contradictory" nature of the June 2004 VA examiner's opinion and the RO's subsequent reliance on that opinion to deny his claim constitutes CUE.  August 2012 NOD.  

However, the evidence does not suggest that the RO failed to consider the "the correct facts, as they were known at the time."  Russell, 3 Vet. App. at 312-13.
The RO found that the Veteran did not have diabetes or an eye disorder in service, that his diabetes, with retinopathy and ED, first manifested in 1997, and that the June 2004 VA examiner found that the Veteran's cataracts were not due to diabetes and were primarily due to aging.  These findings align with the Veteran's STRs, which do not suggest any problems with diabetes or visual acuity during service.  See March 1969 Reports of Medical History and Examination (noting no significant medical history except a left mass above the Veteran's left testicle, denying eye trouble in service, and finding that the Veteran had 20/20 vision at separation).  

These findings also align with post-service medical evidence that shows that the Veteran was diagnosed as having diabetes with retinopathy and CSME in March 1997 (with reports of an earlier onset date of diabetes).  See also July 1997 PMRs.  In addition, the RO correctly summarized the June 2004 VA examiner's findings.  Thus, the correct facts, as they were known at the time of the July 2004 rating decision, were before the RO when it adjudicated the Veteran's claim of entitlement to service connection for an eye disorder secondary to service-connected diabetes.

The Veteran/Movant also does not allege, and the evidence of record does not suggest, that the RO did not apply "the correct . . . statutory or regulatory provisions extant at the time."  The RO's decision aligns with 38 U.S.C. § 1131, which provides the criteria for establishing direct service connection, and 38 C.F.R. 
§ 3.310, which provides the criteria for establishing service connection on a secondary basis.  See also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (listing the criteria for establishing entitlement to service connection).  Thus, the RO's application of the law in its July 2004 decision was accurate.

The Movant alleges that the RO's reliance on the VA examiner's "contradictory" opinion to deny service connection for cataracts and CSME constitutes CUE.  The June 2004 VA examiner diagnosed mixed cataracts in both eyes and opined that this disability "is a 50/50 mix due to diabetes, as well as to aging.  It is not at least as likely as not due to diabetes, and primarily due to aging."  Thus, the July 2004 VA examiner's opinion is unclear-even "contradictory"-as to whether the Veteran's cataracts are attributable to his service-connected diabetes.

However, the contradictory nature of the VA examiner's opinion does not warrant a finding of CUE.  The fact that the VA examiner's opinion can be read to support and deny the Veteran's claim for service-connection for cataracts does not suggest that the July 2004 rating decision is "fatally flawed."  The VA examiner's opinion is ambiguous-it supports two interpretations of the medical evidence and is therefore per se not undebatable.  This perceived ambiguity is not enough to establish that the RO made an obvious factual error when it denied service connection for CSME and cataracts.  Oppenheimer, 1 Vet. App. at 372; Russell, 3 Vet. App. at 313-14.

Reasonable minds could have concluded, based on the evidence of record at the time of the July 2004 decision, that the Veteran's cataracts and CSME were not caused or aggravated by his service-connected diabetes.  The evidence of record is "contradictory" and therefore does not clearly and universally establish that the RO erred in finding that the Veteran's cataracts and CSME do not relate to service, as such an error would have been outcome-determinative.  Fugo, 6 Vet. App. at 43-44.  Mere disagreement as to how the evidence of record was weighed is not sufficient to establish CUE with regard to fact-finding in the July 2004 RO rating decision.

The elements for establishing CUE in the RO's July 2004 rating decision have not been satisfied.  See Damrel, 6 Vet. App. at 245.  In the absence of the kind of error of fact or law that would compel the conclusion that service connection for cataracts secondary to service-connected diabetes would have been granted in the July 2004 rating decision, the Veteran's motion to reverse that decision on the basis of CUE is denied.  See 38 U.S.C.A. § 5109A(a); 38 C.F.R. § 3.105(a); Fugo, 6 Vet. App. at 43-44.


Increased Ratings and Earlier Effective Dates

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  The percentage ratings in the Schedule represent the average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes (DCs) identify the various disabilities and provide the criteria for specific ratings.  When two disability evaluations are applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14.  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, must be avoided.  Id.  If a claimant has separate and distinct manifestations attributable to the same injury, the manifestations should be compensated under different DCs.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim for disability compensation is received within a year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  Otherwise, it is the date of receipt of claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400.

Residuals of Prostate Cancer

The Veteran argues for an effective date earlier than August 27, 2012 for service-connected residuals of prostate cancer.  See November 2014 Supplement Remarks.  The claim is denied.

As an initial matter, the Veteran alleges that he is a Nehmer class member and therefore entitled to an earlier effective date for the grant of service connection for prostate cancer.  38 C.F.R. § 3.816; Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 (N.D. Cal. May 17, 1991).

Nehmer class members may be entitled to an earlier effective date for a grant of service connection for a herbicide disease that qualified for service connection on a presumptive basis under 38 C.F.R. § 3.307(a)(6).  The Nehmer class comprises of Vietnam Veterans who have a covered herbicide disease and of a surviving spouse, child, or parent of a deceased Vietnam Veteran who died from a covered disease.

The Veteran's prostate cancer qualified for service connection under 38 C.F.R. § 3.307(a)(6) because he served in Korea between April 1, 1968 and August 31, 1971 and was exposed to herbicides in the Demilitarized Zone.  Because the Veteran did not service in Vietnam during the Vietnam War, he does not qualify as a member of the Nehmer class and, subsequently, for an earlier effective date under 38 C.F.R. § 3.816.

The Veteran submitted a claim of entitlement to service connection for residuals of prostate cancer on August 27, 2012.  He was diagnosed as having prostate cancer in May 2009 and underwent a radical prostatectomy in November 2009.  He completed radiation therapy related to his prostate cancer in February 2010.  November 2012 VA Examination Report.  The Veteran has had hematuria in his blood since completing radiation therapy in February 2010 and suffers from a voiding dysfunction (to include urinary incontinence, hematuria, and obstructive voiding) that requires him to wear absorbent material that needs changing more than four times a day.  August 2012 and November 2012 VA Examination Reports.

In April 2014, a VA examiner noted that the Veteran had undergone a radical prostatectomy and had a voiding dysfunction secondary to his prostate surgery.  He noted that the Veteran's urine leakage required him to wear absorbent material, which must be changed more than four times a day, but does not require the use of an appliance.  The voiding function increased urinary frequency (voiding at intervals of less than an hour during the day and twice during the night).

Entitlement to service connection for residuals of prostate cancer arose before the Veteran's original date of claim; consequently, the grant of service connection for residuals of prostate cancer is August 27, 2012 (date of claim).  See 38 C.F.R. 
§ 3.400.  An effective date earlier than August 27, 2012 for service-connected residuals of prostate cancer is denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Hoarseness

The Veteran's service-connected hoarseness has been assigned a noncompensable disability rating under DC 6516.  38 C.F.R. § 4.97.  DC 6516 provides a disability rating of 10 percent for hoarseness with inflammation of cords or mucous membranes and 30 percent for hoarseness with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.

In May 2012, a VA examiner noted that the Veteran had had a stroke in 1990 that resulted in chronic hoarseness.  The examiner found that the Veteran's speech was normal.  

In April 2014, another VA examiner observed that the Veteran was diagnosed as having chronic laryngitis in 2009 due to stroke.  The April 2014 examiner noted that the Veteran's speech was abnormal due to hoarseness, but made no physical findings as to any complications, conditions, signs, and/or symptoms associated with the Veteran's hoarseness.  

The medical evidence does not indicate any inflammation of the Veteran's cords or mucous membranes.  See May 2012 and April 2014 VA Examination Reports.  Consequently, the Veteran's hoarseness is not entitled to a higher disability rating under DC 6516.  38 C.F.R. § 4.97.  

The preponderance of the evidence weighs against entitlement to a compensable disability rating for service-connected hoarseness.  The claim is denied.  See 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55.


Stroke Residuals: Right Lower and Upper Extremities

The Veteran's residuals of stroke were assigned a 10 percent disability rating under DC 8009 effective April 22, 2004.  38 C.F.R. § 4.124a.  DC 8009 provides a disability rating of 100 percent for the six months following a cerebrovascular accident, with a minimum 10 percent rating assigned thereafter as well as separate ratings for any residuals of cerebrovascular accident.  38 C.F.R. § 4.124a.

The Veteran has been assigned a 10 percent disability rating under DC 8521 for stroke residuals (right lower extremity).  38 C.F.R. § 4.124a.  DC 8521 provides a disability rating of:



10 percent for mild incomplete paralysis of the external popliteal nerve;

20 percent for moderate incomplete paralysis;

30 percent for severe incomplete paralysis; and

40 percent for complete paralysis of the external popliteal nerve manifested by foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.

38 C.F.R. § 4.124a.

The Veteran has been assigned a 20 percent disability rating under DC 8514 for stroke residuals (right upper extremity).  38 C.F.R. § 4.124a.  DC 8514 provides a disability rating of:

20 percent for mild incomplete paralysis of the musculospiral nerve (radial nerve) of either upper extremity, or moderate incomplete paralysis in the minor extremity;

30 percent for moderate incomplete paralysis of the radial nerve in the major extremity;

40 percent for severe incomplete paralysis of the radial nerve in the minor extremity;

50 percent for severe incomplete paralysis of the radial nerve in the major extremity;

60 percent for complete paralysis of the radial nerve in the minor extremity; and

70 percent for complete paralysis of the radial nerve in the major extremity.

Complete paralysis of the radial nerve contemplates symptoms such as drop of hand and fingers, perpetual flexion of the wrist and fingers, adduction of the thumb with the thumb falling within the line of the outer border of the index finger, an inability to extend the hand at the wrist, an inability to extend the proximal phalanges of the fingers, and inability to extend the thumb, and inability to move the wrist laterally, weakened supination of the hand, weakened extension and flexion of the elbow, and the loss of synergic motion of the extensors which seriously impairs the hand grip.  38 C.F.R. § 4.124a

VA medical records from February 2005 document a history of stroke beginning at the age of 40, but do not note any residuals or limitations associated with stroke.  See also January 1995 VAMRs (noting that the Veteran had a stroke in 1988); May 2012 VA Examination Report (noting that the Veteran had a stroke in 1990 that resulted in immediate and temporary partial paralysis of the right upper arm and right lower leg).  The Veteran experienced a dizzy spell in August 2005, but reported no weakness, visual changes, or coordination problems in his extremities associated with the incident.  In March of the following year (2006), the Veteran reported that he walks around his farm regularly.  He was diagnosed as having Bell's palsy in October 2006, but reported no weakness, unsteadiness, tingling, or numbness associated with his extremities.  However, on examination, his extremities functioned normally.

During a July 2007 VA examination, the Veteran reported feeling lethargic and weak all over and that he rests for most of the day.  However, the examiner found that the Veteran's "strength and coordination are intact and there are no obvious residuals of loss of motor function and/or sensation" due to his stroke in 1987.

In May 2012, a VA examiner noted that the Veteran had a slight antalgic gait and reduced extension and flexion of the right upper and lower extremities due to stroke.  The examiner also noted that the range of motion of the upper and lower extremities on the right side was slightly reduced, that the Veteran's right-side weakness was mild, and that the Veteran did not require an assistive device to help with ambulation.

In April 2014, another VA examiner found that the Veteran had mild muscle weakness in his right lower extremity and that his right side was dominant.  The April 2014 VA examiner noted right upper extremity weakness due to stroke and found that the Veteran had mild muscle weakness in his right upper extremity.  Physical examination results showed that the Veteran had less than normal strength in his right upper and lower extremities, but normal strength in his left upper and lower extremities.

The Veteran's residuals of stroke are not entitled to a higher disability rating under DC 8009 effective April 22, 2004 or under DCs 8521 and 8514 after January 27, 2012.  38 C.F.R. § 4.124a.  The medical evidence does not show that the Veteran experienced any residuals of stroke until around May 2012 when a VA examiner noted a slight reduction in the range of motion of the Veteran's upper and lower extremities on the right side and mild right-side weakness.  Because the Veteran's residuals are mild, they do warrant disability ratings in excess of 10 percent (DC 8521) and 20 percent (DC 8514) for the right lower and right upper extremities, respectively.  See May 2012 and April 2014 VA Examination Reports.  

The preponderance of the evidence weighs against entitlement to a disability rating in excess of 10 percent for a right lower extremity and in excess of 20 percent for a right upper extremity as due to stroke.  The claim is denied.  See 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55.


Diabetes

The Veteran's diabetes has been assigned a 40 percent disability rating under DC 7913.  38 C.F.R. § 4.119.  DC 7913 provides a disability rating of: 

20 percent for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent,  and restricted diet;

40 percent for diabetes mellitus requiring insulin, restricted diet, and regulation of activities;

60 percent for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated; and 

100 percent for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

DC 7913 Note (1) requires that compensable complications of diabetes be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications of diabetes are considered part of the evaluation under DC 7913.  38 C.F.R. § 4.119.

Retinopathy is rated under 38 C.F.R. § 4.77, DC 6006 either on the basis of visual acuity or on the basis of incapacitating episodes.  DC 6006 provides a disability rating of:

10 percent for incapacitating episodes that last in duration between at least 1 week and less than two weeks, during the past 12 months;

20 percent for incapacitating episodes that last in duration between at least 2 weeks and less than four weeks, during the past 12 months;

40 percent for incapacitating episodes that last in duration between at least 4 weeks and less than 6 weeks, during the past 12 months; and

60 percent for incapacitating episodes that last in duration at least 6 weeks, during the past 12 months.

38 C.F.R. § 4.79, General Rating Formula for DCs 6000 through 6009.

Because the rating schedule does not provide a DC to rate ED, it is rated under a closely related disease or injury.  38 C.F.R. § 4.20.  The Veteran's ED is rated under DC 7522, which provides a disability rating of twenty percent for penis deformity with loss of erectile power.  38 C.F.R. § 4.115b.

The Veteran was diagnosed as having diabetes and diabetic retinopathy in March 1997.  March 1997 VAMRs (diagnosing insulin-dependent diabetes); see also June 1997, January 2000, & October 2000 VAMRs.  In October 1997, a VA examiner found that the Veteran had noninsulin-dependent diabetes between 1994 and 1996 and insulin-dependent diabetes beginning in February 1996.  The Veteran controls his diabetes with diet and with a daily dose of insulin.  June 2001, February 2002, November 2002, & May 2003 VAMRs.  However, the Veteran's failure to consistently take his medications and follow a strict diet has led to fluctuations in his blood sugar level.  See February 2007, June 2007, July 2007, & August 2007 VAMRs (noting high blood sugar levels, diagnosing brittle diabetes).

The Veteran was diagnosed as having diabetic retinopathy in April 1996 and has had laser surgery to treat his moderate eye disorder.  March 1997 VAMRs; see also December 1998, May 1999, July 2000, & October 2000 VAMRs (finding significant retinopathy and CSME).  He underwent laser treatment in March 1997 and was advised to have a second laser treatment in May 1997.  The Veteran underwent a series of laser treatments in 1997 and 1998 due, in part, to equipment malfunction.  July 1997, April 1998, July 1998, & November 1998 VAMRs; June 2004 VA Examination Report.  VA medical records from January 2001 note that the Veteran's retinas are "pretty much ok."  See June 2006 VA Examination Report (diagnosing cataracts and mild retinopathy treated with lasers).

In July 2007, a VA examiner noted that the Veteran underwent additional focal laser surgery in both eyes in 2003 and that his diabetic retinopathy had a mild effective on his activities of daily living.  The examiner also noted that the Veteran has been diagnosed as having significant macular edema, age-related presbyopia, and cataracts in both eyes.  See February 2005 VAMRs (denying changes in vision).

During the November 2003 VA examination, the Veteran reported that he had had ED since 1997.  The examiner subsequently diagnosed the Veteran as having ED secondary to diabetes.  See April 2007 VA Examination Report (associating the Veteran's ED with his blood pressure medication).

In April 2014, a VA examiner observed that the Veteran manages his diabetes by restricting his diet and administering an insulin injection once a day.  The Veteran's diabetes does not require him to regulate his activities as part of medical management and/or to visit his diabetic care provider twice a month or more for episodes of ketoacidosis or hypoglycemia.  In addition, the Veteran has not been hospitalization for episodes of ketoacidosis or hypoglycemia within the last twelve months.  April 2014 VA Examination Report.  

The same examiner noted that the Veteran was diagnosed as having ED in 2011 and that his ED is secondary to his prostate cancer (not secondary to his diabetes).  The April 2014 VA examiner noted that the Veteran has had "ED problems since radical prostatectomy for prostate cancer" and that the Veteran is not able to achieve an erection (with medication) sufficient for penetration and ejaculation.  The examiner did not examine the Veteran's penis at the Veteran's request.

In the same month (April 2014) a different VA examiner noted that the Veteran has a history of nonproliferative diabetic retinopathy with macular edema post laser both eyes.  The examiner also noted that "[s]everal years ago [the Veteran] had laser for diabetes" and that he does not experience symptoms related to diabetic retinopathy.  Thus, the examiner found that "[n]o diabetic retinopathy currently is present."  See January 2012 NOD (noting loss of vision in the Veteran's right eye for unknown reasons).

The Veteran's diabetes is not entitled to a higher disability rating under DC 7913.  38 C.F.R. § 4.119.  The medical evidence does not show that the Veteran's diabetes requires him to regulate his activities or document episodes of ketoacidosis or hypoglycemic reactions that require hospitalization.  See April 2014 VA Examination Report.

Similarly, the Veteran is not entitled to separate disability ratings for diabetic retinopathy/ED under DCs 6006/7522.  38 C.F.R. §§ 4.79 & 4.115b.  The medical evidence does not indicate that the Veteran has visual limitations associated with his diabetic retinopathy.  See April 2014 VA Examination Report.  Although the medical evidence shows that the Veteran has difficulty getting and maintaining an erection, it does not show penile deformity at any time during the pendency of the appeal.  Id.  Consequently, a compensable evaluation is not warranted for diabetic retinopathy and/or ED.  38 C.F.R. § 4.115(b), DC 7522.

In August 2013, the RO granted special monthly compensation in connection with the Veteran's ED (loss of use of a creative organ).

The preponderance of the evidence weighs against entitlement to a disability rating for diabetes, with diabetic retinopathy and ED, in excess of 40 percent.  The Veteran's claim is denied.  See 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55.

Coronary Artery Disease (CAD)

The Veteran argues for an effective date earlier than August 8, 2012, and disability ratings in excess of 60 percent (effective August 8, 2012) and in excess of 100 percent (effective February 25, 2013) for service-connected CAD.  The claim is denied.

With regard to the issue of an earlier effective date, the Veteran alleges that the March 2012 VA examination was not "done correctly" and that had it been "done correctly, [it] would likely have revealed ischemic heart disease at the time."  See November 2014 Supplement Remarks.  

The medical evidence shows that the Veteran's heart problems first manifested in August 2012.  The results of an October 1997 CT scan showed that the Veteran's heart was normal: "Normal size left ventricle with normal systolic function.  The ejection fraction is over 60%."  October 1997 VAMRs; see also July 1994 VAMRs (finding normal heart size); March 1997 VAMRs ("The heart and pulmonary vasculature are normal.").  In January 2010 a VA eye examiner noted that the Veteran had a remote history of cerebrovascular accidents (CVAs) or strokes and a history of hypertension/heart disease.  However, the March 2012 VA examiner found that the Veteran did not have ischemic heart disease.  He observed that an echocardiogram performed in the same month (March 2008) showed normal heart functioning and that the Veteran's medical history was negative for a heart condition.  The February 2013 VA examiner found that the Veteran was diagnosed as having ischemic heart disease in August 2012 after he had experienced heart failure and undergone an echocardiogram.

The VA examiners' reports align with the Veteran's medical records, which do not indicate heart problems prior to August 8, 2012, when the Veteran was hospitalized due to heart failure.  Moreover, the Veteran's history of stroke is distinct from his treatment for CAD and as such does not indicate that the Veteran's heart problems predated August 8, 2012.

Because the medical evidence establishes that entitlement to service connection for CAD arose before the Veteran's original date of claim (August 27, 2012), an effective date earlier than August 8, 2012 for service-connected CAD is denied. See 38 C.F.R. § 3.102, 3.400; Gilbert, 1 Vet. App. 49 at 55.

The Veteran's CAD has been assigned a 60 percent disability rating (effective August 8, 2012) and a 100 percent disability rating (effective February 25, 2013) under DC 7005.  38 C.F.R. § 4.104.  DC 7005 provides a disability rating of: 

10 percent for a workload of greater than 7 METs but not greater than10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication;

30 percent for coronary artery disease with a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electro-cardiogram, echocardiogram, or X-ray;

60 percent for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent; and

100 percent for chronic congestive heart failure, or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or, left ventricular dysfunction with an ejection fraction of less than 30 percent.

38 C.F.R. § 4.104.

VA treatment records show that the Veteran experienced cardiogenic shock on August 8, 2012 and was admitted to a VA hospital where he underwent a cardiac catherization and bronchoscopy.  VA treatment records also show that the Veteran had a left ventricular dysfunction with an ejection fraction of 35 percent.  In October 2012, the Veteran discontinued taking Plavix and was prescribed an antiplatelet regiment and aspirin to manage his heart disability.  October 2012 VAMRs.

In February 2013, a VA examiner confirmed that the Veteran had had a myocardial infarction in August 2012.  The examiner noted that the Veteran takes medication to control his heart condition and performed a cardiac functional assessment that found that the Veteran's METs level was less than 3, which is consistent with activates such as eating, dressing, taking a shower, and slow walking for one to two blocks.  The examiner also found no cardiac hypertrophy or dilation based on an August 2012 echocardiogram, that the Veteran's heart disability did not impact his work, and that his ejection fraction was between 30 and 50 percent.

In April 2014, another VA examiner noted that the Veteran is status post myocardial infarction and stent placement (August 2012) and that the Veteran has a history of stroke.  He noted that the Veteran is prescribed medications to manage his ischemic heart disease and that the Veteran's METs level was between 3 and 5 (based on the Veteran's reports of symptoms), which is consistent with activities such as light yard work (e.g., weeding), mowing the lawn using a power mower, and brisk walking.  The examiner found that the Veteran's heart condition did not impact his ability to work and that the left ventricular ejection fraction was 60% as of August 2012.

The Veteran is not entitled to a higher disability rating for CAD prior to February 25, 2013, when he was awarded a 100 percent disability rating (the highest possible disability rating for CAD) for his heart disorder.  38 C.F.R. § 4.104, DC 7005.  The Veteran experienced an episode of acute congestive heart failure in August 2012, but was not diagnosed as having chronic congestive heart failure at that time and had a left ventricular dysfunction with an ejection fraction of more than 30 percent.

The preponderance of the evidence is against an earlier effective date for service-connected CAD.  The preponderance of the evidence also weighs against disability ratings in excess of 60 percent effective August 8, 2012 and in excess of 100 percent effective February 25, 2013 for CAD.  The Veteran's claim is denied.  See 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55.


Entitlement to TDIU and Extraschedular Consideration for Service-Connected Disabilities

The Veteran has been granted entitlement to TDIU effective January 10, 2007.  Consequently, this appeal does not raise the issue of entitlement to TDIU.  See 38 C.F.R. §§ 3.340, 4.16 (2014); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that if the claimant or the record reasonably raises the question of whether the claimant is unemployable due to the disability for which an increased rating is sought, the issue of whether that disability resulted in TDIU is also raised).

The Board has considered whether the evaluation of the Veteran's service-connected disorders should be referred for extraschedular consideration.  See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the Schedule are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances.  Thun, 22 Vet. App. at 114.  In exceptional situations where the rating is inadequate, the case may be referred for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Schedule for that disability.  See id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

Referral for extraschedular consideration is not warranted.  A comparison of the symptoms associated with the Veteran's service-connected disabilities and the applicable rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

The abnormal speech that is a symptom of the Veteran's hoarseness is addressed by DC 6516, which accounts for symptoms of chronic laryngitis.  See 38 C.F.R. § 4.97.  The schedular criteria also address the residuals of the Veteran's stroke, to include incomplete paralysis of the right upper and lower extremities.  38 C.F.R. § 4.124a, DCs 8514 & 8521.  The symptoms associated with the Veteran's diabetes-restricted diet, daily administration of insulin-and diabetes-related disorders (i.e., diabetic retinopathy and ED), are effectively addressed by 38 C.F.R. § 4.119, DC 7913, 38 C.F.R. § 4.77, DC 6006, & 38 C.F.R. § 4.115b, DC 7522.  Finally, the symptoms associated with the Veteran's CAD-an episode of acute congestive heart failure, left ventricular dysfunction with an ejection fraction of 35 percent, a METs level between 3 and 5, and a later ejection fraction of between 45 and 50 percent-are addressed by 38 C.F.R. § 4.104, DC 7005.

In summary, the rating criteria reasonably describe the limitations associated with the Veteran's service-connected disabilities.  The Veteran does not have any symptoms associated with these disabilities that have been left uncompensated or unaccounted for by his assigned schedular ratings.  See Thun, 22 Vet. App. at 115.  There is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, see id. at 118-19, and referral for extraschedular consideration is not warranted.


ORDER

The motion to vacate and reverse the RO's July 2004 rating decision, which implicitly denied service connection for CSME and cataracts on the basis of CUE, is denied.

An effective date earlier than August 27, 2012 for service-connected residuals of prostate cancer is denied.

A compensable initial disability rating for service-connected hoarseness is denied.

An initial disability rating for service-connected stroke residuals in excess of 10 percent for the period April 22, 2004 to January 27, 2012 is denied.

An initial disability rating in excess of 10 percent for service-connected stroke residuals (right lower extremity) is denied.

An initial disability rating in excess of 20 percent for service-connected stroke residuals (right upper extremity) is denied.

An initial disability rating in excess of 40 percent for service-connected diabetes, with retinopathy and ED, is denied.

An effective date earlier than August 8, 2012 and disability ratings in excess of 60 percent (effective August 8, 2012) and 100 percent (effective February 25, 2013) for service-connected coronary artery disease (CAD) are denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


